GOLDTHWAITE, C. J.
The action in this case was commenced before the Code went into effect, and the proceedings had in the cause in the primary court must be governed by the old law. — Code, § 12.
The taking of a bill of exceptions, being but another mode of spreading upon the record the decision of the court upon contested questions of law, is as much a proceeding in the cause, within the meaning of the 12th section of the Code, as a motion in arrest of judgment, or decision upon a demurrer; and the bill of exceptions, in causes commenced before the ■ Code, must conform to the old law.
The law before the Code required that the bill should bfe *160signed and sealed by the judge. Here he has signed, but has not sealed it. We cannot, therefore, regard it as any part of the record in the cause. — Clay’s Dig. 307, § 5; 17 Ala. Rcp. 700. The statute is imperative, and we cannot dispense with its requirements.
Let the judgment be affirmed.